lN THE UNITED STATES DISTRICT CoURT -` ' ‘ " .'_ 1 €;‘j€f§'_`:' '
FoR THE soUTHERN DISTRICT oF GEoRolA
SAVANNAH DlvlsloN

 

 

UNITED STATES OF AMERICA,
Plaintiff, CRIMINAL ACTION NO.: 4:19CR30
v.
TORRANCE JACKSON,
Defendant.
0 R D E R

This matter is before the Court on the Motion for Leave of Absence by Joseph P.
McCool, counsel for Plaintiff, for the dates of April 15, 2019 through and including April 16,
2019; April 29, 2019 through and including May 3, 2019; and .lune 10, 2019 through and

including June 14, 2019. (Doc. 24.) After careful consideration, said Motion is GRANTED.

SO ORDERED, this l EH,day oprril, 2019.

//)lwlél/W\¢ % “/1/1

CHRISrolSHER L RAY
MAGISTRATE JUDGE
SourHERN Drsrruc'r or oEoRoiA

